ANSTEAD, Judge,
dissenting.
While I agree with the majority that the provisions of section 713.21(4) apply regardless of the transfer of the lien to bond, I believe the cancellation of the lien was unjustified here where the circumstances involved both a transfer of the lien to bond before service of the section 713.21(4) action summons on appellant, and the appellant’s initiation of bankruptcy proceedings. I believe the appellant should have been given additional time to initiate a lien foreclosure action.